Citation Nr: 1040770	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  05-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for status post lateral 
meniscectomy of the left knee with degenerative joint disease, 
evaluated as 20 percent disabling prior to February 1, 2005 and 
as 30 percent disabling from April 1, 2006.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1974 to December 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a rating in excess 
of 20 percent for the service-connected status post lateral 
meniscectomy of the left knee with degenerative joint disease.  
In January 2007, a video-conference hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  The case was remanded for additional development in 
November 2006 and August 2009.  The Veteran's claims file is now 
in the jurisdiction of the Atlanta, Georgia RO.      
  
Following receipt of notification of the April 2004 decision, the 
Veteran perfected a timely appeal with respect to his increased 
rating claim.  During the current appeal, and specifically by a 
June 2005 rating decision, the RO in Atlanta, Georgia awarded a 
temporary total (convalescent) rating for the service-connected 
left knee disability, effective from February 1, 2005 and a 30 
percent rating from April 1, 2006.

As noted in the Board's most recent remand, the Veteran expressed 
disagreement with both the 20 percent rating (prior to February 
1, 2005) and the 30 percent rating (since April 1, 2006) assigned 
to his service-connected left knee disability.  Consequently, the 
Board will consider the entire appeal period and the issue has 
been characterized accordingly. 

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  While the notice provisions of the VCAA 
appear to be satisfied the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Initially, the Board notes 
that pursuant to its November 2006 remand the Veteran was 
afforded a video-conference hearing in January 2007.  
Additionally, pursuant to the August 2009 remand the Veteran was 
provided with VCAA compliant notice; updated VA treatment records 
were secured; private treatment records were secured; and the 
Veteran was afforded a VA examination in April 2010.  
Accordingly, the Board finds substantial compliance with the past 
remand instructions.   

Review of the record reveals that the Veteran's most recent VA 
outpatient treatment records are from August 2009.  In February 
2010 correspondence the Veteran stated: "Please request my 
medical treatment records from [VA Medical Center] VAMC 
Jacksonville, Fl., I had received treatment for my claims there 
as well."  Review of the claims file does not reveal any VA 
treatment records from VAMC Jacksonville.  As VA treatment 
records are constructively of record, and potentially may contain 
pertinent medical information (and particularly in light of the 
Veteran's request that they be secured), the records must be 
secured.  The Board notes that this is the 3rd remand for 
development in this matter.  The resulting delay is regrettable; 
however, it is unavoidable.  



Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
treatment the Veteran has received (from 
August 2009 to the present) (to 
specifically include records from VAMC 
Jacksonville, Florida).

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


